Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 1/6/22.
	Claims 9, 16, 18, and 22-27 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 27, the limitations “assuming a period of transmitting the synchronization signal block” and “assuming an initial period of transmitting the synchronization signal block” are confusing particularly in view of the term “assuming.”  It is not readily apparent how these limitations are to be construed.  Also, the limitation “the period” (last line) lacks a clear antecedent basis, i.e., it is not clear if this term refers back to the “a period” recited in line 4 or “an initial period” recited in line 7 of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 16, 18, 22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenger et al., US 2019/0289639, (“Frenger”) in view of Desai et al., US 2013/0343307, (“Desai”), newly cited.
Independent Claims
	Regarding independent claim 9, Frenger teaches the claim limitations “A communication apparatus (see Fig. 2, UE 200) comprising: 
circuitry (Fig. 2, transceiver 230, UE processor 210) configured to 
receive a synchronization signal block composed of a synchronization signal and PBCH (Physical Broadcast Channel) (see Figs. 4 and 7 for a “SS block” defined by synchronization signals 410 and NR-PBCH1 430; see also paragraph no. 0030); 
receive a physical channel including PDSCH (Physical Downlink Shared Channel), the PDSCH being scheduled by  PDCCH (Physical Downlink Control Channel), (see paragraph no. 0031, “The NR-PBCH2 may be realized/implemented as a Physical Downlink Control Channel+Physical Downlink Shared Channel … structure … where control signaling is transmitted on the PDCCH to allocate/schedule downlink transmission resources on the PDSCH”); and 
set configuration of connection to a cell, based on first system information (Fig. 4, MIB 440) included in the PBCH (Fig. 4, NR-PBCH1 430), and second system information (Fig. 4, SIB1 and other SIBs denoted by 460) included in the PDSCH (paragraph no. 0031, “The MIB 440 contains information on how … Typically, the NR-PBCH2 450 contains the remaining system information to enable a UE to access the cell”); 
wherein a resource of the physical channel scheduled for the PDSCH is determined based on at least one of the first system information and an index of the synchronization signal block” (paragraph no. 0031, “The MIB 400 contains information on how user equipment (“UE”) can receive a system information blocks 1 (“SIB1”, generally designated) that is transmitted in a second NR-physical broadcast channel (referred to as “NR-PBCH2”) 450”; since the SIB1 is received on a NR-PBCH2/PDSCH based on the MIB 400 or “first system information”, the above wherein clause limitations are taught by Frenger in which the limitation “a resource” reads on the SIB1 received on the PDSCH).
Frenger does not teach the limitation “the PDCCH being located in a common search space and being added CRC (Cyclic Redundancy Check) which is scrambled by SI- RNTI (System Information Radio Network Temporary Identifier)” as recited in claim 9.
Desai teaches these well known limitations, see paragraph no. 0035, first five lines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Frenger by incorporating the teachings of Desai to enable the UE to access the network during initial access when the UE powers on or after leaving discontinuous transmission, as suggested by Desai in paragraph no. 0035.
Regarding independent claims 16 and 18, these independent claims are corresponding method and computer readable medium claims of the apparatus claim 9 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 9 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 18, see paragraph no. 0074 of Frenger for a non-transitory computer readable medium.
Dependent Claims
Regarding claim 22, see Frenger, paragraph no. 0042.
Regarding claim 24, see Frenger, paragraph no. 0030 and Fig. 7.
Regarding claims 25-26, see Frenger, Fig. 7 and its respective written description.
Regarding claim 27, given the 112(b) problems as noted above, these limitations are deemed to be inherent in Frenger since the UE receives the SS block as shown in Figs. 4 and 7 from the network based on some inherent timing information from the network typically sent via upper layer or RRC signaling.  However, assuming arguendo that the limitations “set by an upper layer” and “not set by an upper layer” are not inherent in Frenger, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Frenger and Desai by controlling the period of transmitting the sync signal block by either RRC signaling or lower layer signaling because both overhead signaling schemes are well known (i.e., RRC and lower layer signaling), and the use of either RRC or lower layer signaling to transmit the timing information of the sync signal block is nothing more than a design consideration well within the skill of one of ordinary skill in the art.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenger and Desai as applied to claim 9 above, and further in view of Charbit, US 2014/0128085, (“Charbit”), newly cited.
Frenger and Desai do not teach but Charbit teaches “wherein the first system information includes at least one of a number of resource blocks of a common control subband for the common search space (see paragraph no. 0043 which discloses that a set of pairs of physical resource blocks defines the common search space and hence, also define a common control subband), a number of symbols of the common control subband for the common search space, and a subcarrier spacing of the common control subband for the common search space” as recited in claim 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Frenger and Desai by incorporating the teachings of Charbit to provide an advanced configuration of a common search space for an enhanced physical downlink control channel of a standalone carrier, as suggested by Charbit in paragraph no. 0027.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414